In an action to recover damages allegedly arising from fraud and deceit, plaintiff appeals: (1) from an order of the Supreme Court, Kings County, dated June 12, 1964, which granted the motion of the defendants Yogi, pursuant to statute (CPLR 320, subd. [b]; CPLR 3211, subd. [a], par. 8), to dismiss the first cause of action on the ground that the court does not have jurisdiction of the persons of said defendants, and severed the said cause of action; and (2) from a judgment of said court, entered July 3, 1964 pursuant, to said order, which severed and dismissed such cause of action against defendants Yogi. Order and judgment affirmed, with $10 costs and disbursements. In our opinion, the defendants Yogi did not have the minimum contacts in New York required for acquisition of jurisdiction over them in personam (Grobark v. Addo Mach. Co., 16 111. 2d 426; Jump v. Duplex Fending Corp., 41 Mise 2d 950; Trippe Mfg. Co. v. Spencer Gifts, *578270 F. 2d 821; Greenberg v. B. 8. P. Beatty Corp., 22 A D 2d 690; cf. Kropp Forge Co. v. J emite, 37 111. App. 2d 475); and the said clause of action did not result from a tortious act committed in this State within the meaning of OPLR 302 (cf. Buseh v. Interborough■ B. T. Co., 187 N. Y. 388, 391; Bich v. New York Cent, é Hudson Biv. B. B. Co., 87 1ST. Y. 382, 390; Trippe Mfg. Co. v. Spencer Gifts, supra).